ON MOTION FOR REHEARING
DAVIS, Justice.
I dissent. This is a venue case supposedly on an arbitration award. It seems that the “American Arbitrators Association, Administrator”, appointed Hon. R. L. Whitehead, Sr., Attorney at Law, Long-view, Texas, as the sole arbitrator. He entered an arbitration award for the total sum of $9,500.00. This suit is to recover the amount of the arbitration award. This mode of arbitration is not in keeping with the Civil Statutes of the State of Texas.
*588It is the writer’s thinking that when two people have a dispute and want to submit it to arbitration, they must “sign” an “agreement” to submit the matter in controversy to a board of arbitrators. This written contract usually provides for each side to appoint one member of the Board of Arbitrators, and further provides that these two shall appoint a third member; or, provides that a district judge appoint the third member. Art. 224 and Art. 225, T.R.C.S. If the written contract to arbitration does not provide a method for appointing arbitrators, then a district judge shall appoint them. Art. 226, T.R.C.S.
The action of a majority of the arbitrators may be enforceable unless otherwise provided by the written contract. Art. 227, T.R.C.S. In the hearing before the Board of Arbitrators, the testimony and evidence offered may be taken down by a court reporter. Arts. 228, 229 and 230, T.R.C.S. After the arbitrators’ award is made, the suit shall be to enforce the arbitrators’ award. The pleadings in the trial court should set out all of the facts of the arbitration, and the award. The judge before whom the arbitration is to be confirmed shall confirm the award, unless within the time limits provided by statutes, the judge of the trial court shall confirm the award, or the opposing parties urge specific grounds for vacating or modifying or correcting the award. Art. 236, T.R.C.S.
Upon application of either party, the court shall vacate the award where it was procured by corruption, fraud or other undue influence, etc. Art. 237, Sec. A, (5) reads as follows:
“Sec. A. Upon application of a party, the court shall vacate an award where:



“(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under Article 225 and the party did not participate in the arbitration hearing without raising the obj ection; * * ”
In this case, there was not any arbitration award made according to the Texas Civil Statutes.
It is the thinking of this writer that when a written contract has been entered into to arbitrate a dispute and the Board of Arbitrators has made its award, the court before whom the arbitration is submitted for confirmation is limited to the evidence that was offered before the Board of Arbitrators.
There are other forms of arbitration between employers and employees, in which case the statute requires five arbitrators.
Furthermore, it is the belief of this writer that even if an arbitration agreement had been signed and filed as provided by statutes, that the appellant could withdraw from the arbitration after the supposed arbitration award was made at any time before judgment was entered against it. Our arbitration statutes are not mandatory.
One cannot contract contrary to our statutes. If such were true, two people could enter into a written contract to “shoot-craps”, file it with the justice of the peace and go into any public place and have a crap game and they would not be guilty of gambling. Regardless of the contract in the insurance policy in this case, our Texas statutes provide that there must be three arbitrators appointed in keeping with the provisions of our Civil Statutes.
I would reverse the judgment of the trial court and order it transferred to the District Court of Tarrant County, Texas.